DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment was given in an interview with Jeremy Harrison on January 27, 2022.  The application has been amended as follows:
Claim 10 has been replaced with the following: ‘A pen for the treatment of dermatological disorders by means of a coolant, the pen comprising: a distal part comprising a holder for storage of the coolant; and a proximal part axially aligned with the distal part and comprising: an applicator for the administration of the coolant to a dermatological surface; and an applicator holder to which the applicator is mounted; a coolant passage extending axially through portions of the distal and proximal parts to communicate the coolant from the holder to the applicator; a ball biased against a distal 
Claim 12 has been replaced with the following: ‘The pen according to claim 10, wherein the proximal part of the pen further comprises a perforator located between the ball and a proximal end of a gas cartridge.’
Claim 13 has been replaced with the following: ‘A pen for the treatment of dermatological disorders by means of a coolant, the pen comprising: a distal part comprising a holder for storage of the coolant; and a proximal part axially aligned with the distal part and comprising: an applicator for the administration of the coolant to a dermatological surface; and an applicator holder to which the applicator is mounted; a coolant passage extending axially through portions of the distal and proximal parts to communicate the coolant from the holder to the applicator; a ball biased against a distal end of the applicator holder and occluding the coolant passage when the pen is in a rest position and an activated position; and a bypass comprising a radially extending channel defined in the distal end of the applicator holder and in fluid communication with the 
In claim 15, lines 3 and 5, both occurrences of “proximal end” have been replaced with -distal end-.
In claim 15, line 5, “distal end” has been replaced with -proximal end-. 
Claim 40 has been replaced with the following: ‘The pen according to claim 13, wherein the proximal part of the pen further comprises a perforator located between the ball and a proximal end of a gas cartridge.’
Claim 42 has been replaced with the following: ‘The pen according to claim 10, further comprising a seal arranged at the distal end of the applicator holder, wherein the ball engages the seal in the rest position and thereby generates a sealed interface that prevents the coolant from flowing through the coolant passage to the applicator, and wherein the ball disengages the seal in the activated position and thereby allows the coolant to flow through the coolant passage to the applicator via the bypass.’
In claims 43 (line 1) and claim 44 (line 2), both occurrences of “proximal end” have been replaced with -distal end-. 
Allowable Subject Matter
Claims 4, 7-13, 15-17, 20-22, 24, 26, 30, 31, and 37-44 are allowed.  The following is an examiner's statement of reasons for allowance: the prior art of record fails to teach “a pen for the treatment of dermatological disorders by means of a coolant, the pen comprising: a distal part comprising a holder for storage of the coolant; and a proximal part axially aligned with the distal part and comprising: an applicator for the administration of the coolant to a dermatological surface; and an applicator holder to which the applicator is mounted; a coolant passage extending axially through portions of the distal and proximal parts to communicate the coolant from the holder to the applicator; a ball biased against a distal end of the applicator holder and occluding the coolant passage when the pen is in a rest position and an activated position; and a bypass comprising a radially extending channel defined in the distal end of the applicator holder and in fluid communication with the coolant passage, wherein the coolant is prevented from flowing through the coolant passage to the applicator when the pen is in the rest position, wherein the coolant is allowed to flow through the coolant passage to the applicator via the bypass when the pen is moved to the activated position, and wherein the applicator comprises an administration surface, and an average pore size of the applicator decreases in the axial direction towards the administration surface” in the context of the claim as a whole.
The most pertinent prior art reference of record is U.S. 2008/0169047, which discloses a system comprising several of the claimed limitations.  However this reference fails to explicitly disclose the specifically-claimed ‘ball-bypass’ configuration.  While U.S. 2009/0054868 is considered to be pertinent, this reference would not overcome the deficiencies of the primary 
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794